Opinión Disidente del
Juez Asociado Sr. Rigau,
con la cual concurre el Juez Asociado Sr. Ramírez Bages.
San Juan, Puerto Rico, a 12 de diciembre de 1962.
Lamento disentir de la opinión mayoritaria en este caso. Se trata de accesión pero también se trata de lo que Ihering, Castán Tobeñas y otros han llamado el problema de la reali-zación del derecho. Es decir, tomar en cada caso el derecho que está escrito sobre el papel y hacerlo realidad. La reali-zación es la vida del Derecho. Como ha escrito Castán “el Derecho es para la vida o, más exactamente, tiene por fin la realización de la justicia en la vida” y añade el mismo autor “esta realización del Derecho puede ser concebida, y ha sido, en efecto, entendida, según las épocas, de dos modos distintos: como mera aplicación de una norma abstracta a los casos concretos, o como verdadera y propia realización o elaboración del Derecho.” (a) Me decido por el segundo modo, de los dos señalados por Castán, y creo que el Tribunal en este caso tomó el camino del primero. Creo que fue indu-*736cido a error por jurisprudencia conceptualista del siglo XIX, jurisprudencia que perseguía más la forma que el fondo, y que era dada a ofrecer razonamientos especiosos para sos-tener enfoques jurídicos que lo que realmente necesitaban era un reexamen franco y racional. (b) Pero entremos en materia y luego regresaremos a este tema que ahora abandonamos.



En el caso de autos debíamos resolver si ha habido acce-sión natural, inmobiliaria y fluvial. Celebrado el juicio, el caso se sometió al Tribunal Superior mediante evidencia documental consistente en planos y fotografías aéreas y por las estipulaciones que las partes acordaron en conferencia con antelación al juicio. El tribunal además realizó una inspección ocular.
Los hechos probados y estipulados son sencillos: En el 1935 la demandada adquirió una finca en el municipio de Carolina cuya colindancia Sur la constituía el Río Grande de Loíza. En 1948 la demandante adquirió la propiedad ubicada al Sur de la finca de la demandada, de manera que el mencionado río servía de colindancia común entre ambas propiedades. La prueba revela que en el curso de varios años el río varió su cauce hacia el Sur adentrándose en la propiedad de la demandante, dividiéndola en forma tal que ha dejado a su lado Norte una parcela de terreno de 7.40 cuer-das separada de la finca principal y cuya parcela ha quedado contigua a la finca de la demandada. El tribunal de ins-tancia lo expresa de este modo:
“Desde el año 1914 el Río Grande de Loíza ha venido variando su curso paulatinamente, especialmente en el sector *737en donde está localizada la parcela de terreno en controversia. De ahí que antes del cambio paulatino de la dirección del cauce del río, el perímetro de terreno de 7.40 euerdas que se describe en el párrafo anterior formaba parte de la finca de la deman-dante y quedaba al Sur del río, pero como resultado de dicho cambio paulatino de dirección del curso del río, dicho perímetro de terreno de 7.40 cuerdas fue paulatinamente separado del resto de la finca de la demandante, y actualmente queda al Norte del río y contiguo a la finca de la demandada en su parte Sur. Según hemos podido apreciar el río se ha ido retirando poco a poco en este sector y ha ido depositando arrastres en esta ribera.” Conclusión de hecho Núm. 5 del Tribunal Superior. (Subrayado nuestro.)
La demandada ha tomado posesión de la mencionada parcela. No hay controversia en cuanto al área que la misma cubre pues su descripción, tamaño, colindancias, rumbos y distancias fueron objeto de prueba y de estipula-ción. En la demanda aparece la detallada y técnica des-cripción de esta parcela por distancias en metros, rumbos por grados, etc., pero creo innecesaria reproducirla aquí. Baste con recordar el dato.
Instó la demandante acción reivindicatoría para reco-brar la posesión de la mencionada parcela, a lo que se opuso la demandada alegando que había adquirido ese terreno por derecho de accesión y se basó en el Art. 302 del Código Civil, 31 L.P.R.A. see. 1169, cuyo texto examinaremos en breve. El tribunal de instancia aceptó el razonamiento de la deman-dada, declaró que eran de aplicación los artículos 302 del Código Civil y 47 de la Ley de Aguas, 12 L.P.R.A. see. 638, y declaró sin lugar la demanda. Para revisar esa sentencia recurrió al Tribunal Supremo la demandante y sostiene que es de aplicación el Art. 309 del Código Civil y no el 302.
El derecho de accesión está regido por un Capítulo del Código Civil que comprende los artículos 287 al 318 (31 L.P.R.A. sees. 1131-1199) y en cuanto a la accesión fluvial son también de aplicación varios artículos de la Ley de Aguas comprendidos en el Subcapítulo de esa ley titulado *738“Accesiones, Arrastres y Sedimentos de Aguas”, 12 L.P.R.A. sees. 631-642. Las disposiciones de la Ley de Aguas sobre esta materia son parecidas a las del Código Civil.
El primero de los artículos del Código Civil sobre la materia, el 287, dispone que “La propiedad de los bienes, ya sean muebles o inmuebles, lleva consigo el derecho por acce-sión, a todo lo que ellos producen, o se les une o incorpora, natural o artificialmente.” 31 L.P.R.A. see. 1131. Explica Puig Peña que la palabra accesión viene de la latina accesio, la que a su vez procede de ad (hacia) y cedo (aproximarse), por lo que supone la idea de aproximación de una cosa, de adherencia, de incorporación. (1)
Tradicionalmente la accesión física ha sido dividida por la doctrina en dos grandes especies, pues ésta puede origi-narse por un movimiento de dentro afuera (accesión por producción) o de fuera adentro (accesión por unión). A la accesión por unión también se le llama accesión continua. Ésta se subdivide en inmobiliaria o mobiliaria, según que se realice en provecho de un inmueble o de cosa mueble, y en natural e industrial o artificial, según que la agregación sea debido a una fuerza natural o al trabajo del hombre. (2)
Nuestro Código Civil reconoce, entre otras, la accesión continua, inmobiliaria, natural y fluvial en sus cuatro for-mas clásicas de aluvión, avulsión o fuerza del río, mutación de cauce y formación de islas. También dispone en relación con la accesión para casos de terrenos contiguos a estanques y lagunas; para cuando se divide en brazos la corriente de un río; y para cuando una porción de terreno queda separada de la finca principal por la corriente. En la discusión que sigue se observará que todos estos supuestos que hemos men-cionado (aluvión, avulsión, etc.) no tienen iguales conse-cuencias en lo que al derecho de propiedad se refiere. Algu-*739nos de esos fenómenos físicos producen la accesión jurídica y otros no; o dicho de otra manera, algunos confieren la pro-piedad y otros no la confieren. Sobre el particular el derecho civil desde antiguo y nuestros Código Civil y la Ley de Aguas vigentes reconocen las correspondientes diferencias que la recta razón y el sentido de justicia y de equidad dictan.
Identificaremos cada uno de los supuestos que hemos mencionado pero vamos a dejar para último turno los casos del aluvión y del terreno que queda separado de la finca principal por la corriente, porque esos son los dos supuestos que aquí están involucrados. La avulsión ocurre Cuando la corriente de un río, arroyo o torrente, segrega de una heredad una porción conocida de terreno y lo transporta a otra here-dad. En este caso el dueño de la finca a que pertenecía la parte segregada conserva la propiedad de ésta. (3) Mediante la avulsión el aumento que recibe el predio ribereño no es debido a la sedimentación de las aguas, sino a la acción vio-lenta y transitoria de una avenida. (4) En tal caso, dice Manresa, la ley no permite los efectos de la accesión, por ser conocido el dueño del terreno agregado y por no haberse confundido los dos terrenos que desde aquel momento resul-tarán colindantes. (5)
La mutación de cauce ocurre, como la misma frase indica, cuando por variar naturalmente el curso de las aguas, un río abandona su cauce y ocupa otro nuevo. (6) Sobre el particular el Art. 306 de nuestro Código Civil dis-pone que si un río abriese un nuevo cauce, abandonando el antiguo, los propietarios del suelo nuevamente ocupado toma-rán, por vía de indemnización, el antiguo cauce del río, cada *740uno en proporción a la cantidad de tierra que hubiese per-dido. 31 L.P.R.A. see. 1173.
Y la Ley de Aguas expresa en su Art. 41 que los cauces de los ríos “que queden abandonados por variar natural-mente el curso de las aguas pertenecen a los dueños de los terrenos ribereños en toda la longitud respectiva. Si el cauce abandonado separaba heredades de distintos dueños, la nueva línea divisoria correrá equidistante de unas y otras.” 12 L.P.R.A. see. 632.
En cuanto a los terrenos contiguos a estanques y lagunas baste consignar que a tenor con el Código Civil y con la Ley de Aguas los dueños de los predios confinantes no adquieren el terreno descubierto por la disminución natural de las aguas ni pierden el que éstas inunden en las crecidas. (7)
La modalidad conocida por formación de islas incluye varias posibilidades: (a) La formación o nacimiento de islas en los mares adyacentes a las costas; (b) la formación de islas en los ríos navegables; (c) islas formadas en los ríos no navegables por sucesiva acumulación de arrastres; (d) islas formadas por dividirse en brazos la corriente de un río. (8) El Artículo 371 del Código Civil Español dispone que las islas formadas en los mares adyacentes a las costas y en los ríos navegables pertenecen al Estado. En cuanto a las islas formadas en los ríos no navegables el Código Espa-ñol, Art. 373, concede la accesión en términos iguales al nuestro. El Código puertorriqueño, Art. 308, no distingue y se refiere en general a las islas que se formen “en los ríos”. Sobre el particular dispone:
“Las islas que por sucesiva acumulación de arrastres supe-riores se van formando en los ríos, pertenecen a los dueños de las márgenes u orillas más cercanas a cada una, o a las *741de ambas márgenes si la isla se hallase en medio del río, divi-diéndose entonces longitudinalmente por la mitad. Si una sola isla así formada distase de una margen más que de otra, será por completo dueño de ella el de la más cercana.” Art. 308; 31 L.P.R.A. see. 1175.
En igual sentido se pronuncia la Ley de Aguas en su Art. 46; 12 L.P.R.A. see. 637.
Llegamos ahora a las dos situaciones teóricas envueltas en este caso: el aluvión y la que se produce cuando una por-ción de terreno queda separada de la finca principal por la corriente del río. Por lo tanto debemos examinar estos dos supuestos más detenidamente que los anteriormente mencio-nados. El aluvión está consignado mediante el Art. 302 del Código Civil y el 47 de la Ley de Aguas. En ese artículo 302 se ampara la demandada. El tribunal de instancia se basó en ambos. La demandante se basa en el Art. 309 del Código Civil. Veamos los textos de esos artículos. El Art. 302 del Código Civil (aluvión) dispone:
“Pertenece a los dueños de las heredades confinantes con las riberas de los ríos, el acrecentamiento que aquéllas reciben paulatinamente por el efecto de la corriente de las aguas.” 31 L.P.R.A. see. 1169.
El Art. 47 de la Ley de Aguas lee como sigue:
“Pertenece a los dueños de los terrenos confinantes con los arroyos, torrentes, ríos y lagos, el acrecentamiento que reciban paulatinamente por la accesión o sedimentación de las aguas. Los sedimentos minerales que como tales se hubiesen de utilizar habrán de solicitarse con arreglo a la legislación de minas.” 12 L.P.R.A. see. 638.
Para cuando se divide en brazos la corriente de un río y para cuando una porción de terreno queda separada por la corriente de la finca principal, el Código Civil en su Art. 309 declara:
“Cuando se divide en brazos la corriente de un río, dejando aislada una heredad o parte de ella, el dueño de la misma *742conserva su propiedad. Igualmente la conserva si queda sepa-rada de la heredad por la corriente una porción de terreno.” (Subrayado nuestro.) 31 L.P.R.A. see. 1176.
Vistas las situaciones que sobre la accesión inmobiliaria fluvial considera el derecho positivo y las reglas que sobre el particular tiene establecidas, cabe preguntar ¿cuál es el criterio que han utilizado el Código Civil y la Ley de Aguas para conceder o denegar la accesión jurídica, esto es, el derecho de propiedad, en cada una de esas situaciones? Exceptó en el caso de las islas formadas en el mar y en los ríos navegables, que el Código Civil Español con buen sen-tido social las declara propiedad pública, puede contestarse a la anterior pregunta diciendo que el problema gira en torno a si las fuerzas naturales han creado o no propiedad nueva, la res nova de que hablan los tratadistas.(9) Como conse-cuencia de ese criterio o paralelo al mismo juega también papel importante el hecho de si al terreno o propiedad agre-gada se le conoce dueño.
Nótese que en los casos en que las aguas no han creado territorio nuevo sino que lo que ha ocurrido es un despren-dimiento como en el caso de la avulsión (Art. 304) o un aislamiento o separación de parte de una finca por la corriente de agua (Art. 309), no se produce la accesión legal; el anterior dueño conserva la propiedad del terreno desprendido, aislado o separado. Por el contrario, la accesión jurídica se produce en aquellos casos en que debido a la acción paulatina de las aguas (Código Civil) y a la sedimentación de las mis-mas (Ley de Aguas) se ha creado propiedad nueva, sin dueño conocido, como en los casos de aluvión (Art. 302) y de for-mación de islas. En otras palabras, el Código no ordena el despojo de un propietario por el hecho inopinado de que un torrente le fraccione su finca. Lo que el Código hace es estatuir una serie de reglas convenientes para los casos en *743que la sedimentación lenta de las aguas ha creado una nueva superficie, adherida e incorporada a una ribera o en medio de un río. A la inversa, cuando la propiedad afectada por la acción de las aguas es vieja y tiene dueño (como en los casos de avulsión y separación de parcela de terreno) el dueño conserva su derecho de propiedad sobre el terreno afectado.
En el caso de autos no se trata de “sedimentos” que las corrientes de las aguas han puesto a las orillas del cauce.” (10) No se trata de una propiedad nueva, recién creada, de la res nova, disponible para ser ocupada por alguien. Tampoco se trata de un terreno de procedencia desconocida, sin dueño conocido, que hay que atribuirle al propietario contiguo. Se trata de una parcela de terreno de 7.40 cuerdas que allí ya existía cuando en el año 1935 la demandada adquirió su finca; se trata de una propiedad que en el 1948 adquirió la demandante como parte de la finca principal que adquirió entonces.
Lo que ha ocurrido es que antes el río pasaba por el lado Norte de esa parcela y, como consecuencia de haber variado su curso, hoy pasa por el lado Sur de la misma. Apurando el argumento de la demandada, si el río se hubiese adentrado más al Sur y corriese ahora a lo largo de la colindaneia Sur de la finca de la demandante (según antes corría por su colindaneia Norte) ¿significaría eso que la demandante se hubiese quedado totalmente sin su propiedad y que toda su finca hubiese pasado a ser propiedad de la demandada? La contestación es claramente en la negativa. Nuestro derecho no reconoce la expropiación fluvial, sin compensación y para fines privados.
Comentando el Art. 374 español, que es igual al 309 nuestro, y que comprende una situación como la de autos, Puig Brutau expresa: “En lugar de un caso de accesión, se *744trata de una norma destinada a reafirmar el derecho del pro-pietario que ya lo era de la porción separada.”(11) En igual sentido se manifiestan Scsevola, (12) Pedreira Castro,(13) Puig Peña, (14) Castán (15) y Manresa.(16)
El juez sentenciador en su inspección ocular apreció que en el terreno en cuestión hay grava, arena y piedras. Es natural que así sea. El río, al pasar durante determinado tiempo sobre ese terreno tiene que haber lavado el mantillo o humus dejando expuestas las piedras que allí hubiese, además de que es natural que a su vez fuese dejando sobre ese terreno arena y grava. Pero lo determinante es que eso lo hizo el río sobre el terreno que allí existía; el río no creó esas 7.40 cuerdas.
h-4 HH
Lo que yo he planteado es que los artículos del Código Civil que rigen esta materia no lo hacen caprichosamente sino que tienen un razonamiento tras sí. Esto es, cuando la propiedad afectada por el agua ya existía y tenía dueño cono-cido el dueño conserva su propiedad, pues eso es lo justo. El Código no autoriza el despojo por el acto fortuito de las aguas. Ejemplos de lo dicho son los artículos anteriormente discutidos en esta opinión: Art. 303 (caso de estanques), Art. 304 (avulsión), Art. 305 (árboles transportados por la corriente), Art. 306 (río que abandona su cauce), Art. 307 (nuevo cauce de río) y Art. 309 (terrenos aislados o sepa-rados por los ríos). Por el contrario, cuando las aguas, mediante sedimentación, crean propiedad que allí no existía, es que surge el problema de a quién le pertenece esa propie-dad nueva, y entonces el Código provee unas reglas para *745adjudicar la propiedad. Estos son los casos de los Arts. 302 (aluvión) y 308 (formación de islas en los ríos por la acu-mulación de arrastres).
En el caso de autos, como hemos dicho, se trata de una parcela de terreno que allí existía, de descripción y dimen-siones exactas, conocidas y estipuladas por las partes, y cuya parcela tenía dueño conocido antes de apropiarse de ella la demandada. Dicha parcela quedó aislada de la finca principal por acción del río. Para regir esa situación hay ley provista por el Código Civil; ley expresa y basada en fun-damentos racionales y de justicia. Nótese que la propia opinión mayoritaria comienza declarando que el río ha variado su curso, situación que está regida por el Art. 309 del Código Civil. Esa realidad clara y concreta de este caso, antes descrita, no puede oscurecerse tras una cortina de citas que son unas, discusiones teóricas en abstracto y otras, deci-siones, unas ajustadas a otros hechos y otras reflejo de unas corrientes jurisprudenciales de la antigua escuela analítica que, como señala Pound en su obra antes citada, pasan juicio sobre las teorías y no sobre los méritos de los casos. Como ha tenido ocasión de señalar el Tribunal Supremo de los Esta-dos Unidos, los problemas que se traen a los tribunales no se resuelven mediante el acopio de citas sino de acuerdo con las realidades del récord. Indianapolis v. Chase National Bank, 314 U. S. 63, 69 (1941).
En la opinión mayoritaria se señala que el autor Santa-maría enumera las condiciones que deben concurrir para la atribución del aluvión y se expresa que son (a) que el fundo sea ribereño, (b) que el aluvión esté adherido al fundo y (c) que se haya formado natural y lentamente. Partiendo de esa enumeración el Tribunal encuentra que en el caso de autos concurren esas condiciones y concluye que por lo tanto se trata de un caso de aluvión. Pero es que se olvida una condición que por obvia está implícita en la discusión del *746citado autor y es que el terreno a ser adjudicado por derecho de accesión no puede ser ya, anteriormente, propiedad de otro. Si es propiedad de otro, como ocurre en el caso de autos, no hay aluvión jurídica en virtud del Art. 309, como hemos explicado antes.
Típicamente, como ocurre cuando se utilizan los enfoques exclusivamente analíticos para resolver casos, la opinión mayoritaria no se adentra en los méritos del caso (¿Es pro-piedad de alguien el terreno que el demandado ha ocupado? ¿Mediante el Art. 302 se despoja a alguien de lo suyo? ¿Es eso justo o razonable?) sino que la opinión gira sobre una palabra, la palabra “paulatinamente” utilizada en el Art. 302. No es la particular situación de hechos del caso lo importante, lo “importante y determinante” nos dice la opi-nión mayoritaria es que el proceso sea “paulatino”. Creo que esa interpretación de ese articulado es errónea. La ley no exige que la variación de cauce que aísle una porción de terreno sea súbita o paulatina. Un río puede variar su cauce con distintos grados de velocidad. Prodúzcase el ais-lamiento de la porción de terreno lenta o rápidamente, el dueño del mismo conserva su propiedad, Art. 309. El alu-vión, donde ocurra y cuando forme la res nova (como no ocurre en este caso), será paulatino pues la sedimentación es lenta por su propia naturaleza. El criterio decisivo de la ley no es pues si la separación de la porción de terreno de la finca principal fue rápida o lenta, sino (1) si se creó mediante aluvión la res nova (en cuyo caso habría aluvión jurídica) o (2) si lo que ocurrió fue separación de la finca principal (en cuyo caso el dueño de la porción separada con-serva su propiedad).
Como puede verse yo propongo que se interpreten en con-junto esos artículos del Código Civil y de la Ley de Aguas y que se atienda a su propósito. Al interpretar el Art. 302 desconectado de los demás artículos de ese capítulo del Código *747Civil el Tribunal, en mi opinión, llega a una conclusión equi-vocada. Como diría Holmes “It is a fallacy to break the fagot stick by stick” (Es una falacia quebrar el haz varilla a varilla), Schlitz Brewing Co. v. Houston Ice & Brewing Co., 250 U. S. 28, 29 (1919).
Penosamente, en mi opinión, el Tribunal, como si hubiese sido atraído por la magia de la palabra “paulatinamente” tomó el camino que lo llevó a una de esas decisiones inmise-ricordes de que habló el Juez Cardozo. Como en Cardozo, no sólo el Derecho, sino que también el idioma inglés, alcanzó una de sus cumbres no voy a intentar traducir el fragmento que deseo aquí transcribir. Lo incluyo tal cual él lo escribió:
“Judges march at times to pitiless conclusions under the prod of a remorseless logic which is supposed to leave them no alternative. They deplore the sacrificial rite. They perform it, none the less, with averted gaze, convinced as they plunge the knife that they obey the bidding of their office. The victim is offered up to the gods of jurisprudence on the altar of regularity ... I suspect that many of these sacrifices would have been discovered to be needless if a sounder analysis of the growth of law, a deeper and truer comprehension of its methods, had opened the priestly ears to the call of other voices. We should know, if thus informed, that magic words and incantations are as fatal to our science as they are to any other.” (17)
Por las razones expuestas creo que en este caso no se trata de un caso de accesión por aluvión sino de un caso en que una porción de terreno quedó separada de la finca principal por el río y el dueño debe conservar su propiedad, a tenor con lo prescrito en el Art. 309 del Código Civil que también resulta ser lo justo y razonable.
Estoy autorizado para informar que el Juez Asociado Sr. Ramírez Bages concurre con esta opinión.

(a) Castán, Teoría, de la Aplicación e Investigación del Derecho, Ins-tituto Editorial Reus, Madrid, 1947, p. 1; Ihering, L’esprit du Droit Romain dans les Diverses Phases de son Développement, trad, de Meulenaere, t. III, Paris, 1877, pp. 15 y ss. citado en Castán, Ibid.


(b) Algunas de esas teorías tuvieron su razón de ser cuando surgieron al mundo del derecho pero una vez cumplidos sus fines era preciso revisarlas y así lo han sido generalmente. Para una crítica de esos enfoques puede verse Pound, Jurisprudence, West Publishing Co., St. Paul, Minn., 1959, tomo I, pp. 91-117.


(1) Puig Peña, Tratado de Derecho Civil Español, Tomo III, p. 115.


(2) Castán, Derecho Civil Español, Común y Foral, 9a. ed., Tomo II, p. 233.


(3) Art. 304, Código Civil, 31 L.P.R.A. see. 1171; Art. 44, Ley de Aguas, 12 L.P.R.A. see. 635.


(4) Castán, Ibid., p. 238.


(5) Manresa, Comentarios al Código Civil Español, 6ta. ed., Tomo III, p. 244.


(6) Arts. 306 y 307,.Código Civil, 31 L.P.R.A. sees. 1173 y 1174; Arts. 41 y 42, Ley de Aguas, 12 L.P.R.A. sees. 632 y 633.


 Art. 303, Código Civil, 31 L.P.R.A. see. 1170; Art. 40, Ley de Aguas, 12 L.P.R.A. see. 631.


 Castán, Ibid., pp. 240-241; Puig Brutau, Fundamentos de Derecho Civil, 1953, Tomo III, p. 233; Puig Peña, Ibid., pp. 126-128; Manresa, Ibid., pp. 254-256 y 259-264.


(9) Puig Peña, Ibid., p. 116; Castán, Ibid., p. 235; Puig Brutau, Ibid., p. 215.


(10) Puig Peña, obra y tomo citados, p. 121.


(11) Puig Brutau, obra y tomo citados, p. 233 in fine.


(12) Código Civil, 5ta. ed., Tomo VI, pp. 640-641.


(13) El Código Civil a Través de la Jurisprudencia, Tomo I, p. 498.


(14) Obra y tomo citados, p. 128.


(15) Obra y tomo citados, p. 241.


(16) Obra y tomo citados, p. 266.


(17) Cardozo, Growth of the Law, p. 66; también en Selected Writings of Benjamín N. Cardozo, ed. por Margaret E. Hall, p. 216, 1947.